Citation Nr: 1600800	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  94-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities including a mood disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 1988 and from October 1990 to May 1991 with periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of those proceedings is of record.

In May 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In April 2015 and again in October 2015 the Board requested a medical opinion regarding the issue under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.


FINDINGS OF FACT

The medical evidence of record indicates that the Veteran's obstructive sleep apnea was at least partially due to obesity, which was aggravated by his service-connected mood disorder.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea as secondary to a service-connected mood disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with obstructive sleep apnea since 2010 and contends that it is due to his service-connected disabilities.

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  38 C.F.R. § 3.310; See Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

A November 2015 opinion from a staff physician at the VA sleep center stated that obesity is a risk factor for sleep apnea and that it was at least as likely as not that the Veteran's obesity was aggravated by his service-connected mood disorder.  As such, the Board finds that the Veteran's sleep apnea was at least partially due to or aggravated by his sleep apnea, which was aggravated by his mood disorder.  Therefore, service connection for sleep apnea is warranted on a secondary basis.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509 (1998).


ORDER

Service connection for sleep apnea is granted. 


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


